FILED
                              NOT FOR PUBLICATION                           NOV 26 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



HOTMAN-EFENDY SIMBOLON,                           No. 10-71438

               Petitioner,                        Agency No. A078-020-312

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 13, 2012 **

Before:        CANBY, TROTT, and W. FLETCHER, Circuit Judges.

       Hotman-Efendy Simbolon, a native and citizen of Indonesia, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen/reconsider. Our jurisdiction is governed by 8 U.S.C. § 1252. We review

for abuse of discretion the BIA’s denial of a motion to reopen or reconsider.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir. 2002). We dismiss in part and

deny in part the petition for review.

       The only argument Simbolon raised in his motion was reexamination of his

eligibility for asylum and withholding of removal, based on a pattern or practice of

persecution against Christians in Indonesia, in light of Mufied v. Mukasey, 508

F.3d 88 (2nd Cir. 2007). Accordingly, we lack jurisdiction to review Simbolon’s

contentions regarding the one-year bar and disfavored group analysis. See Barron

v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004) (no jurisdiction over claims not

presented below).

       In addition, we decline to consider the 2010 religious freedom report

Simbolon references in his opening brief because our review is limited to the

administrative record underlying the agency’s decision. See Fisher v. INS, 79 F.3d

955, 963 (9th Cir. 1996) (en banc). In light of this conclusion, we reject as

unnecessary the government’s request to strike the portions of Simbolon’s opening

brief that rely on the 2010 religious freedom report.

       Finally, we reject Simbolon’s requests that the court reconsider its stance

regarding a pattern or practice of persecution or require the agency to revisit the

issue in light of recent reports.

       PETITION FOR REVIEW DISMISSED in part; DENIED in part.


                                           2                                    10-71438